Title: Edward Coles to James Madison, 29 March 1828
From: Coles, Edward
To: Madison, James


	    
	      Dr. Sir:
	      
		Philadelphia
		 March 29. ’28
	      
	    
	    
You will doubtless be surprised to find that I am here.  It was my intention to have remained in Illinois until next winter, but circumstances, which I will explain when I have the pleasure of seeing you, induced me very suddenly to change my determination, and to come on by the most direct route to this place.  I shall remain here and in NewYork until some time about the first of May, when I expect to make a visit to my friends in Virginia.
On my arrival here 2 or 3 days since I learnt that Payne while walking near the Water works, at the falls of the Schuylkill, had accidentally fallen from the bank of a newly cut road and had so injured himself as to be confined at a Tavern in that vicinity.  I took a carriage and went out yesterday and spent the greater part of the day with him.  I found that he had been hurt for more than two weeks, and that he was still confined to his room, not from pain but a soreness of his leg.  The injury seems to have been confined to the muscles about the knee.  The swelling has nearly subsided, and but little appearance of bruise remains.  He expects to be well enough to return to the City in 4 or 5 days.  He is confined in a very comfortable Tavern.  Fearing that you & his Mother might be uneasy about him, I have thought it might releave your anxiety to make the foregoing statement, and to say he is in a fair way of soon recovering from the injury.  His health and spirits appear to be good.
I am in the same boarding house with Mrs. Gen: Scott who has spent the winter here and is the gayest of the gay.
With my best regards to Mrs. M. I conclude by renewing to you the assurances of my sincere & devoted attachment

	    
	      Edward Coles
	    
	  